Opinion issued March 27, 2014




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-13-00836-CV
                          ———————————
                         RITA LEMONS, Appellant
                                      V.
   JOYCE HICKMAN LEE, INDIVIDUALLY AND DBA CLASSIC
MEDICAL & DENTAL CLINIC & JOEL PAYTON LEE INDIVIDUALLY
   AND DBA CLASSIC MEDICAL & DENTAL CLINIC, Appellees


                   On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Case No. 2000-34109


                         MEMORANDUM OPINION

      Appellant, Rita Lemons, filed a notice of appeal on September 30, 2013. On

January 29, 2014, we notified appellant that we might not have jurisdiction over

this appeal because her notice of appeal did not identify any order or judgment
reviewable by this Court on appeal. We informed appellant that the appeal would

be dismissed for want of jurisdiction unless she filed a response demonstrating that

this Court has jurisdiction over this appeal. Appellant failed to file an adequate

response. See TEX. R. APP. P. 42.3(c).

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R.

APP. P. 43.2(f). We dismiss any pending motions as moot.


                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Brown.




                                         2